DETAILED ACTION
	This is the first office action in response to U.S. application 17/084,838. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input section” and “calculating section” in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “input section” will be examined according to paragraph 70 of the specification as “a terminal, that is, an input port to which an instruction from the input device 6 is input” and the “calculating section” will be examined according to paragraph 66 as “a CPU”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-6 objected to because of the following informalities:
In claim 1, “the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm” should read as “the robot arm including an arm and a driving section which includes a servomotor that drives the arm”
In claim 1, “a calculating step for calculating, based on a first servo parameter corresponding to setting at a first setting angle for the robot arm and a second servo parameter corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third servo parameter corresponding to the setting angle for the robot arm” should read as “a calculating step for calculating a third servo parameter corresponding to the input setting angle, based on a first servo parameter corresponding to setting the robot arm at a first setting angle and a second servo parameter corresponding to setting the robot arm at a second setting angle wherein the second setting angle is different from the first setting angle”
In claim 2, “wherein, when the first servo parameter is represented as K1, the second servo parameter is represented as K2, the third servo parameter is represented as K0, and the setting angle for the robot arm is represented as 0, in the calculating step, K0=K1-(K1-K2)Xsin0 is calculated.” should read as “wherein, in the calculating step, K0=K1-(K1-K2)Xsin0 is calculated wherein the first servo parameter is represented as K1, the second servo parameter is represented as K2, the third servo parameter is represented as K0, and the setting angle for the robot arm is represented as 0”
In claim 4, “wherein at the first setting angle, an angle formed by a setting surface on which the robot arm is set and a horizontal plane is 0, and at the second setting angle, the angle formed by the setting surface and the horizontal plane is 90°” should read as “wherein the first setting angle, formed by a setting surface on which the robot arm is set and a horizontal plane, is 0, and the second setting angle, formed by the setting surface and the horizontal plane, is 90°”
In claim 5, “the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm” should read as “the robot arm including an arm and a driving section which includes a servomotor that drives the arm”
In claim 5, “a calculating section configured to calculate, based on a first servo parameter corresponding to setting at a first setting angle for the robot arm and a second servo parameter corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third servo parameter corresponding to the setting angle for the robot arm” should read as “a calculating section configured to calculate, a third servo parameter corresponding to the input setting angle for the robot arm, based on a first servo parameter corresponding to setting the robot arm at a first setting angle and a second servo parameter corresponding to setting the robot arm at a second setting angle wherein the second setting angle is different from the first setting angle”
In claim 6, “the robot including the robot arm including an arm, a driving section including a servomotor that drives the arm, and a force detecting section configured to detect force applied to the robot arm” should read as “the robot arm including an arm, a driving section which includes a servomotor that drives the arm and a force detecting section configured to detect force applied to the robot arm”
In claim 6, “a calculating section configured to calculate, according to an input result of the input section, at least one of a servo parameter used in driving the servomotor and a force detection parameter used for correction of a detection value of the force detecting section” should read as “a calculating section configured to calculate at least one of a servo parameter used in driving the servomotor and a force detection parameter used for correction of a detection value of the force detecting section, according to an input result of the input section”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, claim 1 recites a control method comprising: 
an input step for inputting information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm; and 
a calculating step for calculating, based on a first servo parameter corresponding to setting at a first setting angle for the robot arm and a second servo parameter corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third servo parameter corresponding to the setting angle for the robot arm.
Under Step 1, claim 1 is a method.
Under Step 2A Prong 1, claim 1 recites a judicial exception: an abstract idea. The claim recites a calculating step for calculating, based on a first servo parameter corresponding to setting at a first setting angle for the robot arm and a second servo parameter corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third servo parameter corresponding to the setting angle for the robot arm which falls under the abstract idea of a mental process. A person could calculate a servo parameter using two other parameters corresponding to angles mentally or using pen and paper.
Further, based on the limitations of claim 2, the calculating step is solving the equation cited in claim 2, K0=K1-(K1-K2)xsin0. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for recitation of the input step for inputting information concerning a setting angle. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A Prong 2, the additional elements are an input step for inputting information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm. The additional element of inputting information concerning a setting angle for the robot arm does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are an input step for inputting information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm.  Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because inputting information concerning a setting angle for a robot arm of a robot amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 2, the limitation wherein, when the first servo parameter is represented as K1, the second servo parameter is represented as K2, the third servo parameter is represented as K0, and the setting angle for the robot arm is represented as 0, in the calculating step, K0=K1-(K1-K2)xsin0 is calculated is also part of the abstract idea of mathematical calculations of Step 2A Prong 1. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mathematical concept.
Therefore, the claim recites an abstract idea. Under Step 2A Prong 2 the additional element of the when the first servo parameter is represented as K1, the second servo parameter is represented as K2, the third servo parameter is represented as K0, and the setting angle for the robot arm is represented as 0 does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case selecting a particular data source of type of data to be manipulated, to the judicial exception. This judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons similar to those recited in the rejection of claim 1. 

Regarding claim 3, the limitation in the calculating step, any one of the position feedforward gain, the position control gain, and the speed control gain is calculated is also part of the abstract idea of mathematical calculations of Step 2A Prong 1. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a mathematical concept and/or mental process.
Therefore, the claim recites an abstract idea. Under Step 2A Prong 2 the additional element of the wherein each of the first to third servo parameters includes a position feedforward gain, a position control gain, and a speed control gain does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere selecting a particular data source of type of data to be manipulated, to the judicial exception. This judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons similar to those recited in the rejection of claim 1. 

Regarding claim 4, the limitation wherein at the first setting angle, an angle formed by a setting surface on which the robot arm is set and a horizontal plane is 0, and at the second setting angle, the angle formed by the setting surface and the horizontal plane is 90 is an additional element under Step 2A prong 2 of the abstract idea of claim 1. The additional element of wherein at the first setting angle, an angle formed by a setting surface on which the robot arm is set and a horizontal plane is 0, and at the second setting angle, the angle formed by the setting surface and the horizontal plane is 90 does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case selecting a particular data source of type of data to be manipulated. This judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons similar to those recited in the rejection of claim 1. 

Regarding claim 5, claim 5 recites a calculation device comprising: 
an input section configured to input information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm; and 
a calculating section configured to calculate, based on a first servo parameter corresponding to setting at a first setting angle for the robot arm and a second servo parameter corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third servo parameter corresponding to the setting angle for the robot arm.
Under Step 1, claim 5 is a device.
Under Step 2A Prong 1, claim 5 recites a judicial exception: an abstract idea. The claim recites calculate, based on a first servo parameter corresponding to setting at a first setting angle for the robot arm and a second servo parameter corresponding to setting at a second setting angle different from the first setting angle for the robot arm, a third servo parameter corresponding to the setting angle for the robot arm which falls under the abstract idea of a mental process. A person could calculate a servo parameter using two other parameters corresponding to angles mentally or using pen and paper.
Under Step 2A Prong 2, the additional elements are a calculating section and an input section configured to input information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm. The additional element of a calculating section does not integrate the abstract idea into a practical application because the calculating section is merely a tool being used to perform the abstract idea. The additional element of inputting information concerning a setting angle for the robot arm does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are a calculating section and an input step for inputting information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm and a driving section including a servomotor that drives the arm. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1.) the calculating section is merely a tool being used to perform the abstract idea and 2.) inputting information concerning a setting angle for a robot arm of a robot amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 6, claim 6 recites a calculation device comprising: 
an input section configured to input information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm, a driving section including a servomotor that drives the arm, and a force detecting section configured to detect force applied to the robot arm; and 
a calculating section configured to calculate, according to an input result of the input section, at least one of a servo parameter used in driving the servomotor and a force detection parameter used for correction of a detection value of the force detecting section.
Under Step 1, claim 6 is a device.
Under Step 2A Prong 1, claim 5 recites a judicial exception: an abstract idea. The claim recites calculate, according to an input result of the input section, at least one of a servo parameter used in driving the servomotor and a force detection parameter used for correction of a detection value of the force detecting section which falls under the abstract idea of a mental process. A person could calculate a servo parameter and force parameter using gathered data mentally or using pen and paper.
Under Step 2A Prong 2, the additional elements are a calculating section and an input section configured to input information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm, a driving section including a servomotor that drives the arm, and a force detecting section configured to detect force applied to the robot arm. The additional element of a calculating section does not integrate the abstract idea into a practical application because the calculating section is merely a tool being used to perform the abstract idea. The additional elements of inputting information concerning a setting angle for the robot arm and a force detection section configured to detect force applied to the robot arm do not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are a calculating section and an input section configured to input information concerning a setting angle for a robot arm of a robot, the robot including the robot arm including an arm, a driving section including a servomotor that drives the arm, and a force detecting section configured to detect force applied to the robot arm. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the calculating section is merely a tool being used to perform the abstract idea and 2) inputting information concerning a setting angle for a robot arm of a robot and detecting force applied to the robot arm amounts to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crum (US 4367532).
Regarding claim 6, Crum teaches a calculation device (Figs. 4A and 4B where Col. 11 lines 60-66 discuss the computation being facilitated by a circuit) comprising: 
an input section configured to input information concerning a setting angle for a robot arm of a robot (Col. 12 lines 5-16 discuss inputting a signal which correlates to the angle between the robot link (arm) and the horizontal plane), the robot including the robot arm including an arm (Fig. 1 shows the robot including a robot arm), a driving section including a servomotor that drives the arm (Col. 13 lines 32-37 discuss the robotic arm being positioned by an actuator controlled by a servo valve), and a force detecting section configured to detect force applied to the robot arm (Col. 8 line 57-Col. 9 line 30 discuss the force transducers detecting gravitational and acceleration-induced forces); and 
a calculating section configured to calculate, according to an input result of the input section, at least one of a servo parameter used in driving the servomotor and a force detection parameter used for correction of a detection value of the force detecting section (Col. 12 lines 17-23 states “The gravitational force on the wrist 14 applied to link 20 and sensed by the X' transducer 62 varies from a maximum when the link 20 is horizontal to zero when the link 20 is vertical. The output of the summing amplifier 102 is the X' transducer output compensated for gravitational forces acting on the wrist 14” where the summing amplifier receives as an input signal, the angle between the robot link and the horizontal plane. Further, Col. 12 lines 48-66 discuss this summing amplifier being used to determine the correct value for the servo valve to accelerate at a constant rate which is being interpreted as a servo parameter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kawabe (US 20220097230) and Inoue (US 20150177084) teach a robot where joint angles are used as an input for external force detection; Lonner (US 20210121343) teaches a robotic arm that operates on an incline using servomotors; and Ohashi (US 20190314986) teaches a robot where an inclined angle is used in the calculation of the estimated torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664